         Case 1:18-cr-00319-LTS Document 215 Filed 03/18/20 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    March 18, 2020

BY ECF

The Honorable Laura Taylor Swain                                 MEMO ENDORSED
United States District Judge
Southern District of New York
New York, New York 10007

       Re:     United States v. Bryan Castillo, et al., S1 18 Cr. 319 (LTS)

Dear Judge Swain:

       The Government writes to respectfully request adjournment of the sentencing for defendant
Byran Castillo’s sentencing in the above-referenced case, which is currently scheduled for March
26, 2020 at 10:30 a.m.

        On March 13, 2020, Chief Judge McMahon issued a Standing Order entitled In re
Coronavirus/COVID-19 Pandemic, 20 Misc. 154 (the “Order”). The Order notes that the President
of the United States has declared a national emergency, the Governor of New York has banned
mass gatherings, and the Centers for Disease Control and Prevention have advised the taking of
precautions to reduce the possibility of exposure to the COVID-19 virus and to slow the spread of
the disease. Among other things, the Order adjourns all trials scheduled to begin before April 27,
2020, strongly encourages judges to conduct court proceedings by telephone or video where
possible, and further authorizes individual judges to take actions consistent with the Order.
          Case 1:18-cr-00319-LTS Document 215 Filed 03/18/20 Page 2 of 2
                                                                                         Page 2


       In light of the ongoing health crisis and consistent with Chief Judge McMahon’s Order,
the Government respectfully requests that the defendant’s sentencing be adjourned to a date
convenient for the Court in May 2020. The Government has consulted with defense counsel, who
consents to this request and is available to appear for sentencing on May 1, 14-15, 18-20 and 27-
29.

The sentencing is adjourned to
May 14, 2020, at 3:00 p.m.                     Respectfully submitted,
                                               GEOFFREY S. BERMAN
                                               United States Attorney
SO ORDERED.
Dated: 3/18/2020
                                         By:      /s/
/s/Laura Taylor Swain                          Karin Portlock / Maurene Comey / Jamie Bagliebter
 LAURA TAYLOR SWAIN                            Assistant United States Attorneys
 United States District Judge                  (212) 637-1589 / 2324 / 2236


cc: Lorraine Guali-Rufo, Esq.
